61 So. 3d 692 (2010)
Stephanie STANLEY
v.
John Christopher REAMS.
No. 2010-C-1346.
Court of Appeal of Louisiana, Fourth Circuit.
January 26, 2010.
Mitchell J. Hoffman, Kim Ngan Nguyen, Lowe Stein Hoffman Allweiss & Hauver, L.L.P., New Orleans, LA, for Stephanie Stanley.
Jane Ettinger Booth, Booth & Booth, APLC, New Orleans, LA, for John Christopher Reams.
(Court composed of Judge CHARLES R. JONES, Judge PATRICIA RIVET MURRAY, and Judge EDWIN A. LOMBARD).

ON APPLICATION FOR REHEARING
CHARLES R. JONES, Judge.
The application for rehearing of the Respondent, John Christopher Reams, is granted for the limited purpose of clarifying a portion of the disposition rendered by this Court in the writ application of the Relator, Stephanie Stanley. On rehearing, Mr. Reams seeks clarification of that portion of our writ disposition wherein we held that:
. . . the district court erred in reducing the $190,744 reimbursement claim of the Relator by one-half when there was no proof that the repayment amount owed came from the separate funds of the Relator and the contract between the parties did not call for such a reduction.
Mr. Reams argues that if the reimbursement claim of Ms. Stanley for $190,744, does not arise from her use of separate funds, but from community funds, then she does not have a claim for reimbursement at all under Louisiana community property laws. Mr. Reams further argues that if the repayment amount due stemmed from the use of separate funds of Ms. Stanley, then her reimbursement is limited to one-half, whereas if the repayment amount stems from the use of community funds, then no reimbursement exists.
Considering the writ application and the record, we determined two things in rendering our disposition on the issue of the reimbursement claim of Ms. Stanley. First, no proof existed as to the true nature of the funds in dispute on the reimbursement claim, and whether those funds were used for community expenses. Additionally, we found that the parties in this matter entered into a consent judgment wherein Mr. Reams agreed to pay Ms. Stanley $190,744 in reimbursement, less any amounts owed to Mr. Reams as reimbursement. The district court erred in adjusting the reimbursement claim of Ms. Stanley where the parties contractually agreed on the manner in which they were going to handle reimbursement issues between themselves. Thus, while we granted rehearing for Mr. Reams for clarification, we affirm the disposition of this Court previously rendered.

DECREE
For the foregoing reasons, we grant the application for rehearing of John Christopher Reams, and affirm the disposition of this Court previously rendered.
APPLICATION FOR REHEARING GRANTED.